Citation Nr: 0521617	
Decision Date: 08/10/05    Archive Date: 08/19/05

DOCKET NO.  02-11 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased disability rating for post-
traumatic stress disorder (PTSD), currently evaluated as 70 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel






INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1969.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a January 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas.  That rating decision denied an increased rating in 
excess of 50 percent for PTSD.  

In April 2004, the appeal was remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  Action 
directed by the Board was accomplished to the extent 
possible.  Based on that action, in February 2005 the RO 
increased the rating for PTSD to 70 percent, effective the 
date of the claim for increase, but continued to deny a 100 
percent schedular rating for PTSD.  The case has been 
returned to the Board for appellate review.  

The Board is granting a 100 percent schedular evaluation in 
this decision.  In the June 2005 post remand brief, the 
veteran's representative made a claim for a total rating 
based on unemployability due to service-connected 
disabilities (TDIU).  TDIU was denied in an unappealed final 
August 1999 rating decision based on a July 1999 claim.  The 
claim is not before the Board.  Generally, when a 100 percent 
schedular evaluation had been granted, a claim of entitlement 
to a TDIU should be dismissed as moot.  This is set forth in 
VAOPGCPREC 6-99, in which the VA General Counsel determined 
that if VA has found a veteran to be totally disabled as a 
result of a particular service-connected disability or 
combination of disabilities pursuant to a rating schedule, 
there is no need, and no authority, to otherwise rate that 
veteran totally disabled on any other basis.  The matter is 
referred to the RO for any appropriate action.  


FINDING OF FACT

The veteran's PTSD approximates total occupational and social 
impairment.


CONCLUSION OF LAW

The criteria for a 100 percent evaluation for PTSD have been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.130, Diagnostic Code 9411 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

There is no prejudice to the veteran in deciding his claim at 
this time.  VA has satisfied its duty to notify and assist to 
the extent necessary to allow for a grant of this claim.  
38 U.S.C.A. § 5103, 5013A; 38 C.F.R. § 3.159; See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  It is necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2 (2004), and to 
resolve any reasonable doubt regarding the extent of the 
disability in the veteran's favor.  38 C.F.R. § 4.3 (2004).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2004).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2004); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

The present level of the veteran's disability is the primary 
concern in a claim for an increased rating and that past 
medical reports should not be given precedence over current 
medical findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994)  

Service connection for PTSD was granted in May 1993.  A 30 
percent rating was assigned at that time.  The rating was 
increased to 50 percent in an August 1999 rating decision.  
The veteran's claim for an increased rating for PTSD was 
filed in May 2001.  The claim was denied in January 2002.  In 
February 2005, the RO granted an increased rating to 70 
percent, effective from May 2001.  

Under the relevant criteria, a 70 percent rating is warranted 
when there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.

The symptoms recited in the criteria in the rating schedule 
for evaluating mental disorders are "not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating." Mauerhan v. 
Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a 
claim for an increased rating, the adjudicator must consider 
all symptoms of a claimant's service-connected mental 
condition that affect the level of occupational or social 
impairment.  Id. at 443.

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.1994).

A GAF score of 31 to 40 is defined as some impairment in 
reality testing or communication, or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., where a depressed man 
avoids friends, neglects family, and is not able to work).

A GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).

A GAF of 61 to 70 is defined as some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.

VA treatment records generally show longstanding complaints 
of PTSD.  From April to June 1999, the veteran was 
hospitalized at VA for PTSD.  He was discharged with a 
diagnosis of PTSD, GAF 60.  

Social Security Administration (SSA) records include VA 
records in addition to medical evaluation made in connection 
with his disability claim before that agency.  In a report 
dated in March 2000, psychiatrist M. Mangipudi, M.D., found 
that the veteran had PTSD and that his GAF score was 50.  
Increased arousal, sleep difficulties, anger, difficulty 
concentrating and hypervigilence were noted.  The examiner 
found that the prognosis was guarded but that with proper 
psychiatric management the veteran's symptoms could be 
decreased if not eliminated.  The veteran reported a 30 year 
history of working in a grocer as a cashier and manager 
before the PTSD symptoms got to him.  Then, he went to live 
in the woods for six months.  Since receiving VA treatment, 
he has tried to get jobs but could not keep them.  He 
reported he had been married for 13 years.  

VA examination in November 2000 reflected a diagnosis of Axis 
I: PTSD, Axis V GAF 50.  His PTSD symptoms, avoidance of 
Vietnam stimuli, anger outbursts, difficulty concentrating, 
hypervigilence and exaggerated startle response were noted.  
The examiner opined that the veteran had many functional 
difficulties relating to PTSD that are prominent in his 
social and occupational functioning.  The examiner reported 
these were also noted in the previous hospitalization, and 
noted that the amnesia the veteran had was actually part of 
PTSD and not likely organic.  

VA treatment records reflect additional treatment and 
complaints for PTSD.  In July 2001 his GAF due to PTSD was 
assessed at 35, with 38 for the past year, by a VA social 
worker during a detailed PTSD intake assessment.  The veteran 
was upset describing his combat experiences and the deaths of 
his comrades.  He used to enjoy keeping many animals such as 
chickens and pigeons but, he cared for them less than he used 
to.  He felt guilty he had survived when others died.  The 
social worker noted that the veteran was mildly disheveled in 
dress and personal hygiene, edentulous, collaborative, mildly 
tremulous, and tearful.  His mood was moderately depressed 
with blunted affect.  He was oriented to person, place, time 
and situation but admitted losing track of time at home.  The 
examiner detected a mild religious delusion related to the 
government and God.  However, it was noted that the veteran's 
main concern was to obtain psychotherapy and to attain a 
higher service disability rating.  His judgment was fair and 
insight poor.  The social worker recommended continued 
sessions with the veteran's psychiatrist, and individual and 
group therapy.  

The veteran was afforded a VA psychiatric examination in 
August 2001.  It was noted that he saw his VA psychiatrist 
regularly and the doctor prescribed Trazadone and another 
antidepressant.  The veteran complained of irritability and 
fighting with his wife.  They separated a few months earlier 
but recently got back together.  He had sleep difficulties 
and nightmares once per week in which enemy soldiers are just 
about to kill him or in which children are being chased by 
the enemy.  He enjoyed keeping many animals such as rabbits, 
chickens and pigeons.  But, he cared for them less carefully 
than he used to.  He watched television and was growing more 
sleepy during the day.  He complained of self-isolation but 
reported trips to the grocer.  He complained of inability to 
keep a job.  He reported working on the census in 2000.  He 
worked for three months, was moved to another area and got 
fired.  He reported a history of being fired from jobs but 
did not know why he would get fired.  He reported he only had 
his wife, and no friends.  He reported increased depressive 
symptoms with hypersomnolence, increased social withdrawal, 
increased irritability and PTSD, nightmares up to three times 
per week, decreased ability to hold a job.  

On mental status, the veteran was neatly dressed.  He was 
cooperative and related well.  He was pleasant but cried 
about Vietnam recollections.  He reported he tried not to 
think about his combat experiences.  His thoughts were clear, 
logical and goal directed.  There was no psychosis or 
suicidal ideation.  Judgment and insight appeared adequate 
and the veteran was oriented.  His memory appeared intact.  
No obsessive rituals or behavior was noted.  

The examiner found the veteran's PTSD had increased and that 
it was serious in severity.  The diagnosis was Axis I: PTSD 
chronic, with depressive features; Axis V: GAF was 50, 
described as manifested by decrement in functioning with 
hypersomnolence, increasing social withdrawal and increasing 
nightmares noted as prominent.  Also noted was longstanding 
inability to hold a job, which the veteran could not 
understand.  It was not totally clear to the examiner why the 
veteran could not keep a job.  Nonetheless, the examiner felt 
the veteran was covering over some degree of depressive 
affect in that he initially related to the examiner in an 
affable way, but when asked certain questions he quickly 
became tearful.  This revealed an underlying level of 
depression and sadness apparently directly related to 
Vietnam.  The veteran appeared to have difficulty 
understanding the relationship between his different 
affective states.  

Records from the Laredo Vet Center in 2001 and 2002 show 
treatment for complaints similar to those voiced by the 
veteran at his 2001 examination.  

Additional records from the South Texas VA Health System show 
treatment through March 2004.  The veteran was seen at 
regular intervals by his treating psychiatrist.  In July 
2002, the veteran presented and indicated he had not been 
there since July 2001.  He reported anger and lack of energy.  
He reported flashbacks several times per week.  He was alert 
and oriented, his memory was intact except for some problems 
concentrating.  His affect was appropriate and there were no 
psychotic features.  He reported anger to the point of 
wanting to hurt someone, but not himself.  The diagnosis was 
PTSD, depressive disorder, NOS, alcohol abuse.  GAF was 45.  

In January 2003, a VA psychologist described the veteran as 
exceptionally compensation oriented.  He was noted to have 
told the treating team that he had obsessional rituals which 
interfered with routine living.  He reportedly embellished 
his stories so much that he alienated his group members in 
PTSD therapy.  

In July 2003, the veteran saw his treating psychiatrist 
again.  He reported a recent firing again, this time from a 
fast food restaurant because he argued a lot.  He reported 
that he had a bad time at the veteran's PTSD clinic because 
the other veterans thought he was lying.  He stated that he 
is not invited to go on outings with the other veterans in 
the group.  His symptoms included nightmares.  He was alert 
and oriented, his memory was grossly intact.  His mood was 
dysphoric, complaining and slightly depressed.  His affect 
was appropriate.  No psychotic thought processes were noted.  
The assessment was dysthymic disorder, PTSD, alcohol abuse, 
insomnia, GAF 46.  He was encouraged to cut down on beer 
drinking.  

In November 2003, the veteran saw his VA psychiatrist again.  
He was having problems taking his medications regularly.  He 
was alert and oriented, his memory was intact.  His mood was 
dysphoric and his affect mildly constricted.  The assessment 
was the same as that in July 2003, but the GAF was 50.  

The veteran was afforded a VA psychiatric examination in 
October 2004.  The examiner reviewed the claims folder.  He 
reported increased anger, irritability, nightmares, and 
flashbacks.  He reported anxiousness and depression increased 
due to the Iraqi war.  Combat images brought back increased 
levels of intrusive memories.  It was noted that his past 
jobs included work at a family run grocer.  He described the 
aforementioned difficult employment history and the inability 
to keep a job other than his long time one in which he was 
employed at his family grocer.  He described constant 
conflict with coworkers.  He has a degree from a Junior 
College in Business.  He reported that he last worked for a 
trucker in Dallas and was fired due to difficulties with 
coworkers.  

The veteran reported limited social contacts, aside from his 
wife.  There are no children.  He reported a history of 
excessive drinking since Vietnam as well as a history of 
asaultiveness, fight and arguing.  The examiner noted a 
history of isolation.  On mental status examination, the 
veteran endorsed intrusive thoughts and memories.  He 
reported that he sometimes hears the voice of God, and this 
appears driven by anxiety, upset and desperation.  Personal 
hygiene was adequate at the time of the examination.  His 
orientation was adequate.  Short term memory was impaired due 
to concentration, attention difficulties and intrusive 
thoughts and memories of Vietnam.  No obsessive rituals or 
behaviors were noted.  Panic attacks and marked anxiety were 
noted.  Depression was evident.  It was noted that he 
maintained adequate impulse control through isolation but 
that his control was tenuous.  There was considerable sleep 
impairment.  His sleep cycle was reversed.  

The diagnosis was Axis I: PTSD, chronic, moderate to severe, 
with accompanying depression and anxiety, Axis V: GAF 50.  

The examiner explained that the veteran had few friends and 
alienated himself at work.  He noted that the veteran's 
marriage was emotionally distant.  The effect the PTSD had on 
industrial functioning was considerable.  His capacity to 
work gainfully was considered seriously impaired.  It was 
noted that the veteran could only work in an environment 
managed by his family, who understood and tolerated his 
difficulties.  

In examining the evidence in this case, the Board concludes 
that the criteria for the assignment of an evaluation of 100 
percent have been met.  The VA examinations conducted in 
August 2001 and October 2004, combined with the extensive 
treatment notes and the observations of the longstanding 
treating psychiatrist and social workers, reflect a severe, 
industrially debilitating disability due to PTSD.  The GAF 
scores vary, but going as low as 35 and as high as 50 (during 
the period of time since the veteran filed his appeal), 
suggest extremely severe symptoms or profound difficulty in 
social and occupational functioning.  It is also noted that 
the symptoms and GAF suggest decline from the level of 
functioning noted in 1999 and demonstrated by the GAF of 60 
at hospitalization in 1999.  The Board finds the VA 
examination reports in August 2001 and October 2004 to be 
probative of a PTSD disability that approximates a 100 
percent rating.  The examinations were consistent with the 
relevant treatment records and complaints showing PTSD has 
been consistently at that same level, as based upon review of 
the entire claims folder and detailed examinations of the 
veteran, at all times pertinent to this appeal.  

Specifically, consistent with the assignment of the GAF scale 
scores in the 30s and 40s, there is some impairment in 
reality, major impairment in several areas, such as work and 
family relations, judgment, thinking, or mood (e.g., where a 
depressed man avoids friends, neglects family, and is not 
able to work).  This is suggestive of the criteria of a 100 
percent rating, including essentially total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; gross inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.  

However, the Board also notes that the veteran has been 
assessed as having a higher GAF score of 50 during the 
relevant time period.  Resolving reasonable doubt in the 
veteran's favor, the Board finds that the manifestations of 
the veteran's PTSD, as reflected not only in the VA 
examination reports but also in the detailed treatment 
records authored by both the VA psychiatrist and the social 
worker, suggest a disability picture that more nearly 
approximates a 100 percent rating than a 70 percent rating.  
As set forth in the last VA examination report, the veteran 
has really only been able to work in what could best be 
described as a sheltered work environment run by his family.  
This is consistent with his alienating behavior demonstrated 
in his group therapy, wherein the other veterans felt he 
embellished his stories of war and was not desirable to 
socialize with.  These things suggest that he does have a 
profound difficulty getting along with others which 
undoubtedly leads to his inability to work.  The Board notes 
further that the observations by the examiner in August 2001 
suggest that this is not merely exaggeration by the veteran, 
but a manifestation of PTSD.  The Board finds the observation 
in that examination report, of an 'underlying depression and 
sadness' related to the Vietnam experiences of the veteran to 
be compelling in this context.  

In view of the foregoing, the evidence is evenly balanced as 
to whether the veteran's PTSD is of such severity and 
persistence to warrant a 100 percent rating.  In such cases, 
the benefit-of-the-doubt doctrine applies; therefore, the 
claim is granted.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

A 100 percent disability rating is granted for service-
connected post-traumatic stress disorder (PTSD), subject to 
the laws governing the award of monetary benefits.  



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


